On Rehearing.
SAYRE, J'.
Counsel complain that some points made for the appellee on the original submission have not been considered as elaborately as was proper. We consider our duty done when we state our conclusions in respect to issues seriously presented, and our reasons for them. The application for rehearing has had consideration, and in response we think it best, perhaps, to further notice one question. Appellee’s twentieth *230ground of demurrer to the petition was that: “It fails to make the state of Alabama a party relator in said proceeding.” The argument was: “The twentieth ground of demurrer should have been sustained.” The citation of authority was: “13 Encyc. Plead. & Prac. 668; 26 Cyc. 473, and note 74.” These citations show some differences in the practice in other states. They contain no reference to the practice in Alabama. Our understanding is that the practice in this case followed that approved in Speed v. Cocke, 57 Ala. 209, which we cited and followed, and numerous other cases decided in this court. It is certain that this court has in many cases issued peremptory writs on a mere motion in cases where the party entitled to relief could take nothing by an appeal. In Leigh v. State ex rel. O’Banrhon, 69 Ala. 261, Judge Stone said: “Mandamus was originally a prerogative writ, issuing out of the Court of King’s Bench in England, and, by construction, it was a command from the King himself, who was constructively present in that court. It issued alone from that court, for that court alone represented the ideal presence of the sovereignty. — 3 Bl. Com. 110. In this country it can scarcely be called a prerogative writ. It is strictly a civil proceeding, and may be called a supplementary remedy, when the party has a clear right, and no other appropriate redress, to prevent a failure of justice.” There is no doubt that, where the writ is sued out to require the performance of a definite duty to the public, the proceeding must proceed in the name of the state as plaintiff. Such was the case in Longshore v. State, 137 Ala. 636, 34 South. 684, and Northern Pacific Railroad Co. v. Washington, 142 U. S. 492, 12 Sup. Ct. 283, 35 L. Ed. 1092, to which counsel has referred in .his brief on rehearing. But in Fulton v. Longshore, 156 Ala. 611, 46 South. 989, 19 L. R. *231A. (N. S.) 602, in which the plaintiff sought a writ of mandamus to compel the judge of prohate to certify his incompetency to try and determine a contested election case, an inspection of the transcript of the record shows that the identical procedure adopted in the case at bar was followed without eliciting comment from the court or able and careful counsel In all cases where the formal proceeding by alternative writ is adopted, in which the writ becomes the first pleading, and issues of •course in the name of the state, it is proper to entitle the proceeding as if the state were a party. But, in •cases where the enforcement of private rights is sought, ~the state is nothing more than a nominal party to the contention between the real parties, and the use of its name in an application for the writ is effectual only to incumber the record with superfluous verbiage. And it bias been on these considerations, no doubt, that the practice of instituting the proceeding by a motion for a rule nisi, stripped of all useless form and language, has been approved in this state. We think the position perfectly sound that such a proceeding may be conducted in the name of the party aggrieved who is the real party in interest. We supposed this position had been made •sufficiently plain by our reference to the case of Speed v. Cocke. At any rate, there need be no further doubt about our opinion on the question raised.
' In the application other points have been further elaborated. In respect to them we are satisfied, after consideration, to. let the opinion stand.
Application overruled.